


110 HCON 275 IH: Expressing the sense of Congress that a

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 275
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Jackson-Lee of
			 Texas (for herself, Ms.
			 Pelosi, Mr. Cleaver,
			 Mr. Lewis of Georgia,
			 Mr. Wynn, Mr. Gene Green of Texas,
			 Mr. Hall of Texas,
			 Mr. Gohmert,
			 Mr. Conaway,
			 Mr. Poe, Mr. Hoyer, and Ms.
			 DeLauro) submitted the following concurrent resolution; which was
			 referred to the Committee on Oversight and
			 Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued honoring Barbara Charline
		  Jordan.
	
	
		Whereas Barbara Charline Jordan was an American original
			 as a public servant and later as a professor, and she transcended race, gender,
			 and politics;
		Whereas Barbara Charline Jordan was never reluctant or
			 afraid to speak truth to power and was a tireless and unceasing advocate for
			 equal opportunity for all, equal justice under the law, and transparency,
			 accountability, and ethics in government;
		Whereas in 1966 Barbara Charline Jordan became the first
			 African-American woman elected to the senate of the State of Texas and was the
			 only woman in the 1967–1968 legislative session;
		Whereas in 1972 Barbara Charline Jordan became the first
			 African-American woman from the State of Texas elected to Congress after
			 Reconstruction and served with distinction on the Committee on the Judiciary of
			 the House of Representatives;
		Whereas one of Barbara Charline Jordan’s Federal
			 legislative achievements was the 1975 renewal and expansion of the Voting
			 Rights Act of 1965 to include language minorities;
		Whereas in 1975 a leading national magazine surveyed 700
			 political opinion leaders, and they ranked Barbara Charline Jordan at the top
			 of a list of women they would like to see become president;
		Whereas in 1976 Barbara Charline Jordan delivered a
			 keynote address entitled Who Then Will Speak for the Common
			 Good? at the Democratic National Convention and in doing so became the
			 first African-American woman to deliver a keynote address at the Democratic
			 National Convention;
		Whereas Barbara Charline Jordan left Congress in 1979 to
			 join the faculty of the Lyndon Baines Johnson School of Public Policy at the
			 University of Texas, where she held the endowed Lyndon B. Johnson Centennial
			 Chair in National Policy, named for one of her political mentors, President
			 Lyndon Baines Johnson;
		Whereas in 1994 Barbara Charline Jordan was awarded the
			 Presidential Medal of Freedom by President William Jefferson Clinton for being
			 the most outspoken moral voice of the American political
			 system;
		Whereas on January 17, 1996, Barbara Charline Jordan died
			 at the young age of 59 from complications of leukemia; and
		Whereas commemorative postage stamps have been
			 commissioned to honor other great leaders in American history: Now, therefore,
			 be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States
			 Postal Service should issue a commemorative postage stamp honoring Barbara
			 Charline Jordan; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such
			 stamp be issued.
			
